United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2546
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Larry R. Shaw

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 28, 2012
                              Filed: January 7, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       After the District Court1 found that Larry Shaw had violated the conditions of
his release, the court revoked Shaw’s supervised release and imposed a sentence of

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
thirteen months in prison followed by twenty-three months of supervised release.
Shaw appeals, arguing that the sentence is unreasonable. We disagree. The record
shows that the District Court credited the victim’s hearing testimony over Shaw’s,
properly considered relevant sentencing factors, and imposed a revocation sentence
that was authorized by statute and within the applicable Guidelines range. See 18
U.S.C. § 3583(b), (e)(3), (h); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (applying a presumption of substantive reasonableness to a revocation sentence
within the Guidelines range); United States v. White Face, 383 F.3d 733, 740 (8th
Cir. 2004) (reiterating that a district court need not list every 18 U.S.C. § 3553(a)
factor when sentencing a defendant upon the revocation of his supervised release);
United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (noting that the
government must prove by a preponderance of the evidence that a defendant violated
a supervised-release condition; a district court’s finding that a violation occurred is
reviewed for clear error and its credibility determinations at supervised-release-
revocation hearing are virtually unreviewable on appeal).

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the District Court.
                       ______________________________




                                         -2-